Citation Nr: 0324742	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-04 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the left femur, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
fracture of the right pelvis, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
stricture of the urethra, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  In that decision, the RO increased 
the assigned rating for traumatic stricture of the urethra 
from 10 to 20 percent, and denied the veteran's claims for an 
increase for the residuals of fracture of the left femur, and 
for residuals of fracture of the right pelvis.  The veteran 
perfected an appeal as to each of these rating 
determinations.   

In a statement received in January 2003, the veteran raised 
claims of entitlement to service connection for (1) diabetes, 
(2) peripheral neuropathy, (3) exposure to Agent 
Orange/chemical, and (4) post-traumatic stress disorder.  
These claims are referred to the RO for appropriate action.


REMAND

During a February 2003 hearing before the undersigned 
Veterans Law Judge sitting at the RO, the veteran indicated 
that he was currently receiving treatment at the East Orange 
VA Medical Center.  His representative indicated that the 
veteran's disabilities had worsened since the April 2001 
examinations.  The veteran indicated that the examiners in 
April 2001 did not have an opportunity to review his medical 
records in connection with those examinations.  The 
representative requested current examinations.  The Board 
concurs.

The April 2001 examination revealed the presence of 
degenerative joint disease of the left knee.  The Board finds 
that this evidence raises the issue of service connection for 
arthritis of the left knee.  The Board further finds that 
this issue is inextricably intertwined with the question of 
the evaluation of the veteran's residuals of fracture of the 
left femur and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991 Harris v. Derwinski, 1 
Vet. App. 180 (1991).

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO should request the VA medical 
facility in East Orange, New Jersey to 
furnish copies of the veteran's medical 
records covering the period from April 
2002 to the present.

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of the service-connected 
residuals of fracture of the left femur, 
and residuals of fracture of the right 
pelvis.  The claims folder should be made 
available and reviewed by the examiner 
prior to the examination.  In addition to 
x-rays, any other testing deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history.  The right 
pelvis, left hip and knee should be 
examined for degrees of limitation of 
motion. T he examiner should also be 
asked to note the normal ranges of 
motion.  The examiner should be requested 
to determine whether the right pelvis and 
left femur, to include left hip and knee, 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.  The 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
involved joints are used repeatedly over 
a period of time.  If arthritis of the 
left knee is diagnosed the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
arthritis of the left knee was caused or 
is aggravated by the fracture of the left 
femur.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  A VA examination should be conducted 
by a specialist in genitourinary 
disorders in order to determine the 
severity of the service-connected 
traumatic stricture of the urethra.  The 
claims folder should be made available 
and reviewed by the examiner prior to the 
examination.  All testing deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history.  

The examiner should note all pertinent 
genitourinary findings, and specifically 
note the presence and extent of any 
voiding dysfunction, including urine 
leakage, urinary frequency, and or 
obstructed voiding as it relates to the 
appellant's service-connected traumatic 
stricture of the urethra, including the 
following:

(A) urine leakage - whether there is a 
requirement to wear absorbent materials, 
and if so, how many times per day this 
must be changed, and
(B) urinary frequency - daytime voiding 
interval and frequency of awakening to 
void per night,
(C) obstructed voiding - whether there is 
urinary retention requiring intermittent 
or continuous catheterization.

A complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  The RO is requested to adjudicate the 
issue of service connection for the 
arthritis of the left knee.  If the 
benefit sought is not granted the 
appellant and his representative should 
be notified of the denial and of his 
appellate rights.

5.  Thereafter, the RO is requested to 
readjudicate the issue in appellate 
status.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




